Citation Nr: 0621187	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel











INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina, which granted service 
connection for PTSD, originally assigning a 30 percent rating 
effective January 6, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In April 2004 the RO granted service connection for PTSD 
rating the disability at 30 percent (effective January 6, 
2004).  The veteran asserts that he is entitled to a higher 
rating because his private psychiatrist reported in a 
December 2003 medical examination report that the appellant 
is permanently and totally disabled and unemployable because 
of his inability to sustain work and social relationships.  
The veteran's private psychiatrist found the veteran to have 
a Global Assessment of Functioning (GAF) score of 30 and a VA 
examiner in April 2004 found him to have a GAF score of 32.  
However, although this evidence appears to show serious PTSD 
disability, there is conflicting medical evidence.  An 
October 2004 VA examination report indicated a GAF score of 
53 and noted a steady work history, with the veteran working 
at the same employer for 34 years without missing any work 
because of his symptoms.  As there is conflicting medical 
evidence as to the severity of the veteran's PTSD disability, 
a new examination is required.
 
In addition, a review of the evidence indicates that the RO 
did not obtain relevant  private  medical records.  At the 
October 2004 VA examination, the veteran reported that he 
received outpatient treatment from a doctor in Goldsboro.  
   
Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to complete a release 
authorizing VA to request his records 
from the private physician in Goldsboro 
for all psychiatric treatment.  The RO 
should then request all medical treatment 
records.  All efforts to obtain these 
records should be fully documented.

2.  The RO should ask the veteran to 
submit a statement from his employer 
specifying in detail the adjustments made 
at work to accommodate the appellant's 
frequent outbursts of anger and 
irritability.  All efforts to obtain this 
statement should be fully documented.   

3.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  

If the examiner determines other 
disorders are present accounting for some 
of the veteran's psychiatric impairment 
(such as depression or current or prior 
alcohol abuse), then the examiner must 
state: (a) whether these  conditions are 
likely part and parcel of the service-
connected PTSD or are separate conditions 
not related to military service, and (b) 
if they are separate conditions, which 
portion of the veteran's 
symptoms/impairment are attributable to 
the nonservice-connected conditions 
versus the PTSD. 


The examiner should provide a complete 
rationale for any opinion given 
concerning the severity of the veteran's 
psychiatric disability and should 
reconcile the opinion with the other 
medical evidence of record.  

4.  Following the above, the RO should 
then readjudicate the issue of 
entitlement to an initial rating higher 
than 30 percent for post-traumatic stress 
disorder (PTSD).  If the benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  No 
action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


